DETAILED ACTION
Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of the last limitation is confusing. It is unclear which functions are being performed by the memory access circuitry, and which functions are performed by other components of the claimed apparatus. For purposes of explanation, the last limitation is broken down to components: 
when the first read request is speculatively issued by the processing circuitry,
at least when storage of data obtained in response to the first read request in a cache of the processing circuitry would require allocation of a new entry in the cache,
the memory access circuitry is configured to prohibit at least one response action,
which is permitted for non-speculatively issued read requests specifying a target memory region of the speculation-restricted region type,
from being performed before the processing circuitry has resolved whether the first read request is correct
It is unclear in b) whether the memory access circuitry is responsible for obtaining of data in response to a read request, or whether it is responsible for determining whether storage of the obtained data would require allocation of a new entry in the cache. These steps appear necessary for determining whether a read request is permitted, but claim does not clarify how the data was obtained (e.g. what circuitry read the data), how the determination was made (e.g. checking if the cache is full before data is obtained, or obtaining the data and attempting to store it in the cache), and whether the memory circuitry is responsible for performing said determination (or whether it received said determination from separate circuitry).  The claim also states “data obtained in response to the first read request in a cache of the processing circuitry”, which seems to imply the data will be obtained, regardless if the read request is permitted or not. Obtaining the data in response to the first read request could be interpreted as a “response action” described in c), a person of ordinary skill in the art would recognize retrieving data is a common response to a read request. The claim only describes a “response action” in d) as something that would be “permitted for non-speculatively issued read requests specifying a target memory region of the speculation-restricted region type”. The claim does previously describe “permit[ting] a subsequent read request to be serviced using data obtained” for a non-speculative request, but “serviced” could also be interpreted as obtaining the data. In prior limitations, processing circuitry is claimed and described as capable of issuing read requests, e) states the processing circuitry also determines whether a read request is correct. However, e) is written under the umbrella of actions performed by memory access circuitry in response to a read request. The placement of the language makes it unclear whether the applicant intends to claim: the processing circuitry resolves whether a request is correct. 
Claims 2-21 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claims 22-23 contain similar limitations, and are rejected for at least the same reasons as claim 1. 

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 6/23/2022, with respect to claims 1, 3-4, 6, 10-12, 14 and 22-23 rejected under Maruyama have been fully considered and are persuasive.  The 102/103 rejection of claims 1, 3-4, 6, 10-12, 14 and 22-23 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hildesheim et al. (U.S. PGPub No. 2014/0189261) teaches determining a requested address is within a protected memory area, and determining if the operation mode allows access
Gilbert et al. (U.S. PGPub No. 2014/0208039) teaches prefetching operands for a program loop, detecting exit of the program loop and canceling non-demand prefetch requests but allowing demand requests to continue





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133